Case 18-50555-BLS Doc 15-1 Filed 11/19/18 Page 1 of 5

LHI.I;IT_l

Stipulation

DOCS_DE:2219 l 9.1 56774/001

Case 18-50555-BLS Doc 15-1 Filed 11/19/18 Page 2 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll
ESSAR STEEL MINNESOTA LLC and Case NO_ 16-11626 (BLS)
ESML HOLDINGS INC.,‘
(Jointly Administered)
Debtors.

 

SC MESABI LITIGATION TRUSTEE,

Plaintiff» Adv. Proc_ No_ 18-50555 (BLS)

V.

CENTRAL BANK OF INDIA, AND EXPOR'I`
IMPORT BANK OF INDIA,

Defendants_ Re: Adv. Bocket No. 10

 

 

STIPULATION REGARDING TRUS'I`EE’S
EXTENSION OF TIME TO OBJECT TO THE MOTION TC DISMISS

This Stipulation Regarding Trustee's Extension of Time to Respond to the Mo!z`on to
Dismz`ss (the “Sti ulation”) is made as of November 16, 2018, by and among Bradley E. Scher,

in his capacity as Litigation Trustee of the SC Mesabi Litigation Trust (the “'I`rustee”), and the

 

Central Bank of India and the Export-Import Bank of India (together, the “Supplier Credit
Len_ders” and together With the Trustee, the “Larti§").
RECI'I`AL§

WHEREAS, on June 20, 2018, the Trustee filed a complaint initiating the above-

captioned adversary proceeding against the Supplier Credit Lenders [Adv. Docket No. 1];

 

1 The last four digits of Essar Steel Minnesota LLC’s federal taxpayer identification number are 8770. The last four
digits of ESML Holdings Inc.’s federal taxpayer identification number are 807 i.

DOCS_DE'.221919.1 56774!001

Case 18-50555-BLS Doc 15-1 Filed 11/19/18 Page 3 of 5

WHEREAS, on November 5, 2018, the Supplier Credit Lenders filed the Defendams
Central Bank of]ndia and Exporr Import bank of India ’s Morfon 10 Dt`smiss the Complaz`m [Adv.
Docket No. 10] (the “Motion to Dismiss”);

WHEREAS, the time to object to the Motion to Dismiss was set as November 19, 2018
(the “ijectign Qeadline”);

WHEREAS., the Parties have agreed, as set forth herein, that the Objection Deadline for
the Trustee shall be extended through and including December 19, 2018;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter contained, the Parties, intending to be legally bound, hereby Stipulate and
agree as follows:

LI_LFLMQ.N.

l. The Parties agree that, notwithstanding anything to the contrary in the Motion to
Dismiss, the Objection Deadline for the Trustee is hereby extended through and including
December 19, 2018, which may be further extended by agreement of the Parties.

2a This Stipulation constitutes the entire agreement and understanding between the
Parties with respect to the subject matter hereof. The terms of this Stipulation may not be
changed, amended, modified, or altered except by written agreement signed by each of the
Parties or confirming emails exchanged by counsel to the Parties.

3. The Parties, by and through their undersigned counsel, each represent and warrant
that the undersigned is fully authorized and empowered to execute and deliver this Stipulation on

behalf of, and to bind, each Party, as applicable, to the terms and conditions of this Stipulation.

DOCS_DE:2219I9.1 56774!001

Case 18-50555-BLS Doc 15-1 Filed 11/19/18 Page 4 of 5

4. The Parties have cooperated in the drafting and preparation of this Stipulation.
Therefore, in any construction to be made of this Stipulation, the Stipulation shall not be
construed for or against any Party on that basis

5. This Stipulation shall be governed by and construed in accordance with the
United States Bankruptcy Code and, where not inconsistent, the laws of the State of Delaware,
without regard to the conflict of laws principles thereof

6. This Stipulation may be executed in any number of counterparts, and each such
counterpart is to be deemed an original for all purposes, but all counterparts shall collectively
constitute one agreement Further, electronic signatures or transmissions of an originally signed
document by facsimile or electronic mail shall be as fully binding on the Parties as an original
document

7. The Bankruptcy Court shall have and retain jurisdiction to resolve any disputes or
controversies arising from, in connection with, or related to this Stipulation.

8. Notwithstanding the possible application of any Federal Rule of Bankruptcy
Procedure to the contrary, the Order approving this Stipulation shall be in full force and effect

upon its entry.

[Signa!ure Page to Follow]

DOCS_DE:2219]9.1 56774/00!

CaSe 18-50555-BLS DOC 15-1

Dated: November 16, 2018
LANDIS RATH & COBB LLP

/s/ Jenm`fer L. Cree
Adam G. Landis (No. 3407)
Kimberly A_ Brown (No. 5138)
Jennifer L. Cree (No. 5919)
919 Market Street, Suite 1800
Wilmington, DE 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@lrclaw.com
brown@lrclaw`corn
cree@lrclaw.corn

-and-

BAILEY DUQUETTE P.C.

J ames D. Bailey, Esq.

Eric Wertheim, Esq.

100 Broadway, 10th Floor

New York, NY 10005

Telephone: (212) 658-1946

Facsimile: (866) 233-5869

Email: james@baileyduquette.com
eric@baileyduquette.com

Counselfor the Suppfier Credit Lenders

DOCS_DE:2219E9.1 56774."001

Filed 11/19/18 Page 5 of 5

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Timothv P. Car`ms

Laura Davis Jones (No. 2436)

Alan J. Kornfeid (CA Bar No_ 130063)

Timothy P. Cairns U\lo. 4228)

919 North Market Street, l'/'th Floor

P.O. Box 8705

Wilmington, DE I9899-8'705

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Email: ljones@pszjlaw.com
akornfeld@pszjlaw.com
tcairns@pszjiaw.com

Counselfor Bradley E. Scher, Litigation
Trustee 10 the SC Mesabr` Litigatr'on T rust

